dismiss, AND REMAND this matter to the district court for further
                proceedings consistent with this order.'


                                                                                         J.
                                                            Pickering


                                                                                         J.
                                                            Saitta



                PARRAGUIRRE, J., concurring:
                              For the reasons stated in the SFR Investments Pool 1, LLC v.
                U.S. Bank, N.A.,    130 Nev. , 334 P.3d 408 (2014), dissent, I disagree
                that respondent lost its lien priority by virtue of the homeowners
                association's nonjudicial foreclosure sale. I recognize, however, that SFR
                Investments    is now the controlling law and, thusly, concur in the
                disposition of this appeal.




                cc: Hon. Susan Johnson, District Judge
                     Law Offices of Noggle Law PLLC
                     Wright, Finlay & Zak, LLP/Las Vegas
                     Eighth District Court Clerk




                      'The injunction imposed by our April 7, 2014, order is vacated.


SUPREME COURT
       OF
    NEVADA
                                                      2
(0) 194M